Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 1 of 36 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. ao ‘0-1 -2¢] |
Information associated with songguozheng@yahoo.com that
is stored at premises owned, maintained, controlled or
operated by Oath Holdings, Inc. ("the Provider"), a company

headquartered at 701 First Ave., Sunnyvale, CA
ne ‘APPLICATION FOR A SEARCH WARRANT

ee ee ee

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

raperty (o be searched and give its location):
P ee Aachinent A & Y

located in the Southern District of Ohio , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Ci q O D ipti
18 ue See” Grant Fraud ifense Description
18 U.S.C. § 1001(a)(1) Engaging in a scheme to conceal a material fact or facts

The application is based on these facts:
See Affidavit

ot Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the ai ed sheet.

LZ:

Applicant 's. signature

Vin cent Trenal - Spetien| Arserit

Printed name and title

) is requested

 

    

Sworn to before me and signed in my presence.

Date: y= 24 2S LA J i

Judge's si
er Che ok Chelsey M. Vascura, U.S. Magistrate Judge
ity and state: ) J3,

Printed name and title

Sg

 

 

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 2 of 36 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

In the matter of the search of information
associated with
songguozheng2013@yahoo.com that is
stored at premises owned, maintained,
controlled or operated by Oath Holdings,
Inc. (“the Provider’), a company
headquartered at 701 First Ave, Sunnyvale,
California

Case No.

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent Vincent Traul, being first duly sworn, hereby depose and state as follows:
I. INTRODUCTION

1. As set forth in detail below, federal law enforcement is conducting an investigation
into the possible violations of federal criminal laws by Songguo Zheng (ZHENG). In particular,
Your Affiant submits that the facts herein establish probable cause to believe ZHENG is in
violation of 18 U.S.C. § 666 (Theft or Bribery Concerning Programs Receiving Federal Funds)
and 18 U.S.C. § 1001 (False Statements) (referred to as the SUBJECT OFFENSES).

2. Relevant here, I make this Affidavit in support of an application for a search warrant
for information associated with songguozheng2013@yahoo.com (SUBJECT ACCOUNT) that is
stored at premises controlled by (a) Oath, Inc. (formerly AOL and hereinafter “Oath”), an e-mail
provider and provider of other internet services headquartered at 22000 AOL Way, Dulles,
Virginia; and (b) Oath Holdings, Inc. (formerly Yahoo! And hereinafter “Oath Holdings”), an e-
mail provider and provider of other internet services headquartered at 701 First Ave, Sunnyvale,
California believing evidence, fruits, and instrumentalities of violations of the SUBJECT

OFFENSES will be found within the SUBJECT ACCOUNT. This Affidavit is made in support

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 3 of 36 PAGEID #: 3

of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
2703(c)(1)(A) to require Oath and Oath Holdings to disclose to the United States copies of the
information (including the content of communications) further described in Section I of
Attachment B. Upon receipt of information described in Section I of Attachment B, government-
authorized persons will review that information to locate the items described in Section I of
Attachment B.
3. The SUBJECT ACCOUNT is as follows:
The e-mail account songguozheng2013@yahoo.com, that is stored at premises
owned, maintained, controlled or operated by Oath Holdings, Inc. (“the Provider”),
a company headquartered at 701 First Ave, Sunnyvale, California.
4, This Affidavit is intended to show merely that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.
Hi. AGENT BACKGROUND
5. 1 have been employed as a Special Agent of the Federal Bureau of Investigation
(FBI) since June 2014, and I am currently assigned to the Cincinnati Division, Columbus Resident
Agency, as a member of the Counterintelligence Squad. I am responsible for investigating, among
other crimes, the theft or bribery concerning programs receiving federal funds. I have received
both formal and informal training in the detection and investigation of said offense. As a result of
my training and experience, I am familiar with the federal laws relating to the theft or bribery
concerning programs receiving federal funds. J have participated in various investigations,
including those with a foreign counterintelligence nexus. As a federal agent, I am authorized to
investigate violations of the laws of the United States.
6. I have personally participated in the investigation described herein. I have reviewed

the relevant documents and reports of witness interviews during the course of this investigation.
4

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 4 of 36 PAGEID #: 4

The statements contained in this Affidavit are based on my own observations, document Teviews,
and reliable information provided to me by other law enforcement officials. Because this Affidavit
is being submitted for the limited purpose of establishing probable cause to search the property
described below, I have not included each and every fact learned during the course of this
investigation. Rather, I have set forth those facts that I believe are necessary to establish probable
cause for the search warrant sought. Where actions, conversations, and statements of others are
related, they are related in part, except where otherwise indicated.

7. Based on my training and experience and the facts set forth in this Affidavit, there
is probable cause to believe that violations of the SUBJECT OFFENSES have been committed by
ZHENG. There is also probable cause to believe that fruits, evidence, and instrumentalities of
these crimes in the form of electronic communications, as described in Attachment B, are located
at the e-mail service provider, as described in Attachment A.

il. JURISDICTION

8. Pursuant to 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) & (c)(1)(A), the United States
may require a provider of an electronic communications service or remote computing service, such
as the Provider, to disclose all stored content and all non-content records or other information
pertaining to subscribers, by obtaining a warrant issued using the procedures described in Federal
Rule of Criminal Procedure 41. |

9. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. See 18 U.S.C. § 2703(2), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States... that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 5 of 36 PAGEID #: 5

IV. APPLICABLE STATUTES AND DEFINITIONS
10. Tam advised that:
a. Title 18, United States Code, Section 666(a)(1)(A) states, in relevant part:
(a) Whoever, if the circumstances described in subsection (b) of this section
exists—

(1) being an agent of an organization, or of a State, local, or Indian
tribal government, or any agency thereof—

(A) embezzles, steals, obtains by fraud, or otherwise without
authority knowingly converts to the use of any person other
than the rightful owner or intentionally misapplies, property
that—{i) is valued at $5,000 or more, and (ii) is owned by, or
is under the care, custody, or control of such organization,
government or agency... shall be fined under this title,
imprisoned not more than 10 years, or both.

b. Title 18, United States Code, Section 666(b) states, in relevant part: “The
circumstances referred to in subsection (a)... is that the organization, government, or agency
receives, in any one year period, benefits in excess of $10,000 under a Federal program involving
a grant... .”

Gc. The provisions of 18 U.S.C. § 666 and its subparts cover, among other crimes, the
crimes of embezzlement, fraud, or conversion, so far as those crimes concern any property,
regardless of whether the property itself can be traced directly as federal property—as long as the
owner of the property, which is an organization, or State or local government, received $10,000 in
federal funds, and so long as the property is valued at $5,000 or more. See, e.g., United States y.
Valentine, 63 F.3d 459, 464 (6th Cir. 1995) (“Thus, we find that the statute does not require the
government to demonstrate the federal character of stolen property. The statute addresses the
relationship between the federal government and the local government from which the property

was stolen, not the relationship between the federal government and the converted property.”)

4

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 6 of 36 PAGEID #: 6

11. Title 18, United States Code, Section 1001(a) provides, in relevant part, that
“whoever, in any matter within the jurisdiction of the executive, legislative, or judicial branch of
the Government of the United States, knowingly and willfully—(1) falsifies, conceals, or covers
up by any trick, scheme, or device a material fact” or “makes any materially false, fictitious, or
fraudulent statement or representation” is in violation of federal law.

V. INVESTIGATION AND PROBABLE CAUSE

 

Overview

12, Tam currently investigating ZHENG for committing grant fraud (18 U.S.C. § 666)
and engaging in a scheme to conceal a material fact or facts (18 U.S.C. § 1001(a)(1)) related to
more than approximately $4,339,000 in grant funding that ZHENG and his research group(s)
received from the National Institutes of Health (NIH). NIH revealed that ZHENG has received
funds and serves as the Principal Investigator (PI) on two active NIH awards, RO] AR059103,
with funds totaling approximately $3,573,000, and R61 ARO73049, with funds totaling
approximately $766,000. ZHENG also has one pending NIH award, RO1 AR077009, for which he
has not yet received funds. In addition, based upon open source information derived from
ScienceNet.cn!, accessed by NIH on 4/14/2020 (fund.sciencenet.cn), NIH noted ZHENG also
appears to have received funding from and is listed as the Project Manager (PM) on at least three
National Natural Science Foundation of China (NNSFC) grants which have overlapping
timeframes with NIH grants R61 AR073049 and RO1 AR059103. This overlap, which was not
disclosed by ZHENG to NIH, potentially violates Title 18, United States Code, Section 666. The

NNSFC grants associated with ZHENG include Numbers 30728007, 81871224, and 81671611.

 

' According to its Wikipedia page, ScienceNet.cn is a science virtual community and science blog that is supported
by the Chinese Academy of Sciences (CAS) and the NNSFC with a mission of establishing a global Chinese science
community.

5

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 7 of 36 PAGEID #: 7

As part of the NIH Grant applications, ZHENG made either untimely, incomplete or no disclosure
of foreign components, foreign affiliation, or foreign funding, potentially violating Title 18, United
States Code, Section 1001.

Background on NIH Grants and Policies

13. | Acomponent of the United States Department of Health and Human Services, NIH
is a Government agency responsible for biomedical and public health research. The NIH conducts
its own scientific research through an intramural research program, and also provides major
biomedical research funding to non-NIH research facilities through an extramural research
program. Many of the non-NIH research facilities that receive funding through NIH’s extramural
research program are colleges and universities, including OSU.

14. In order to receive NIH funding, non-NIH research institutions must submit a
detailed application describing, among other things, the purpose and scope of the proposed
research, the amount of funding requested, and how the funding will be used. Both during the
application process and periodically after an award is made, the institution must also disclose to
NIH all foreign collaboration and foreign sources of research support, including, but not limited
to, research grants, cooperative agreements, contracts and/or institutional awards. Additionally,
NIH requires research institutions to identify and disclose to NIH significant (typically greater than
$5,000) financial conflicts of interest (COT by investigators (that is, the person or persons

responsible for the design, conduct, and reporting of research), including those related to funds

 

2 NIH Grants Policy Statement, Section 1.2, defines “other support” as “all financial resources, whether Federal or
non-Federal, commercial or institutional, available in direct support of an individual’s research endeavors, including
but not limited to research grants, cooperative agreements, contracts, and/or institutional awards. This includes
research support from foreign governments or entities. Applicants must provide updated other support information
prior to award via just-in-time and are required to identify any changes in other support in each annual progress
report.”

6

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 8 of 36 PAGEID #: 8

received from a foreign institution of higher education or the government of another country.?
Although it is the research institution itself that submits the grant application and all other grant-
related disclosures to NIH, the individual investigator(s) must certify to the institution and NIH
that the information contained in grant applications, post-award submissions, and all other grant-
related filings is accurate and complete, and also acknowledge that any false, fictitious, or
fraudulent statements or claims made to NIH may subject the PI to criminal, civil, and/or
administrative penalties.
Background on OSU Policies

15. According to OSU, the policies applicable to faculty at OSU, which ZHENG is
considered, include the Faculty Financial Conflict of Interest Policy (FCOD, the Faculty Paid
External Consulting Policy (FPEC), the Faculty Conflict of Commitment Policy (FCCP) and the
Faculty Compensation Policy (FCP). These policies are all available via OSU’s Office of
University Compliance and Integrity website.

16. According to the FCOI Policy, “a conflict of interest exists if financial interests or
other opportunities for tangible personal benefit may exert a substantial and improper influence
upon a faculty member or administrator’s professional judgement in exercising any institutional
responsibility.”

17. Significant financial interest as defined by OSU’s FCOI Policy includes any equity
interest in a non-publicly traded entity or any financial remuneration received from the entity in

the twelve months preceding the disclosure that, when aggregated, exceeds $5,000.

 

3 Public Health Service (PHS) Financial Conflict of Interest Regulations, 42 CFR 50, Subpart F, require
investigators to disclose to their institution all significant financial interests including those related to funds received
from a foreign institution of higher education or the government of another country.

7

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 9 of 36 PAGEID #: 9

18. Your Affiant has reviewed OSU’s FCOI Policy which indicates that it requires
financial interest disclosures to be filed annually. In addition, according to the policy, “Updates
must be made to the disclosure within thirty (30) days if the filing party acquires any new financial
interests, external professional activities, or business or financial transactions that were previously
unreported, or if changes occur in the circumstances of a previously reported transaction or
activity.”

19. | OSU’s FPEC Policy, dated 5/14/2012 states, “Faculty members are encouraged to
engage in paid external consulting to the extent that these activities do not entail a conflict of
interest as defined in the Conflict of Interest Policy.” In addition, the policy states, “a faculty
member must complete the Paid External Consulting Approval Form for each consulting
arrangement and all paid external consulting related to one’s area of expertise requires prior
approval.” It further states, “if a proposed consulting arrangement causes or could be perceived to
cause a potential conflict of interest, the faculty member must file a Conflict of Interest Form along
with the Paid External Consulting Approval Form.” |

20. Additionally, OSU provides a COI ‘Frequently Asked Questions’ section via
OSU’s Office of Research Compliance web page (https://orc.osu.edu/regulations-
policies/coi/faqs/). This website, which was reviewed by Your Affiant on 5/8/2020, states, “Any
external activity that could reasonably related to your institutional responsibilities must be
disclosed (which includes personal activities with foreign governments, foreign academic
institutions, and other foreign entities).” Further, it states, “Examples of a foreign relationship
include: Participating in a Foreign Talent Recruitment Program (e.g. Thousand Talents Program,
Yangtze River Scholars)...” According to OSU, the aforementioned COI language regarding

Foreign Talent Recruitment Programs was employed by OSU on or around 1/2/2019.

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 10 of 36 PAGEID #: 10

21. OSU requires certain faculty to submit an annual COI Disclosure to OSU via OSU’s
e-CO] disclosure process. The e-COI disclosure process serves as the single disclosure mechanism
for three different potential types of conflicts, which includes Research-related conflicts that are
reviewed by the Office of Research Compliance. In order for faculty to submit the COI
Disclosures, they must visit the same Office of University Compliance and Integrity website,
mentioned in paragraph 15, and log into OSU’s e-COI Disclosure system. As part of the e-COI
submission, the faculty member electronically completes and signs their applicable disclosure
forms.

22. As it relates to the submission of grant proposals to NIH, OSU’s Office of
Sponsored Programs receives a completed grant proposal packet directly from the PI, via the PI’s
OSU e-mail. Once received via e-mail, the Office of Sponsored Programs uploads the grant
proposal into NIH’s portal.

Background on ZHENG

23. Your Affiant confirmed the following information through communications with
OSU, a review of OSU records, as well as documentation obtained from NIH. ZHENG works as
a professor and researcher at OSU in the field of Rheumatology and Immunology and has been
with the university since approximately January 2019. ZHENG is the Ronald L. Whisler Chair in
Rheumatology and Immunology and Professor of Internal Medicine located at the OSU Wexner
Medical Center and College of Medicine. As the Whisler Chair in Rheumatology and Immunology
at OSU, ZHENG is in charge of a $2 million endowment that was established by OSU to support
world-class autoimmune research and scholarship. ZHENG’s expertise locates on the
pathogenesis, cytokines and immune regulation of autoimmune, allergic and inflammatory

disease. He is a pioneer in the field of gingiva-derived mesenchymal stem cells (GMSC) and
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 11 of 36 PAGEID #: 11

immunoregulation. In addition, ZHENG is an editor and editorial board member for several
journals and is a member and reviewer of multi-NIH study sections. Prior to joining OSU, ZHENG
was a Professor of Medicine and Director of Rheumatology Research in the Department of
Medicine at Pennsylvania State University (PSU) Hershey College of Medicine from
approximately 2013 - 2019. Prior to PSU, ZHENG was a post-doctoral fellow, Assistant Professor
and an Associate Professor at the Keck School of Medicine, Division of Rheumatology at the
University of Southern California from approximately 2000 — 2012.

24. According to NIH applications submitted by ZHENG and his associated
universities, ZHENG has been awarded two separate NIH grants since on or about 11/ 19/2009,
which included approximately eight different applications. As of the date of this affidavit, total
funding awarded between the two grants totaled approximately $4,339,000. ZHENG also applied
for a third grant on 3/30/2020 which is pending NIH approval as of the date of this affidavit. As
part of the NIH grant applications, ZHENG made either untimely, incomplete or no disclosure of
foreign components, foreign affiliation, or foreign funding related to his affiliations with Third
Affiliated Hospital at Sun Yat-Sen University (TAH) or Chinese Talent Plans‘.

ZHENG?’s False Statements in NJH Grant Applications

25. On or around 4/30/2020, NIH revealed they were investigating ZHENG for
possible non-compliance with NIH policies regarding disclosure of outside research support and
relevant affiliations or foreign components to OSU.

26. Based upon Your Affiant’s review of NIH applications, just-in-time submissions

and Reporting Period Progress Reports (RPPR), opportunities for disclosure of “other support” by

 

4 The term “Chinese Talent Plans” (CTP) refers collectively to hundreds of diverse plans designed by the Chinese
government to recruit, cultivate, and attract high-level scientific talent in furtherance of China’s scientific
development, economic prosperity, and national security.

10

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 12 of 36 PAGEID #: 12

the PI are built into the aforementioned processes. As part of the application process, ZHENG
submitted an application for NIH grants R61 AR073049 and RO1 AR059103 on 4/19/2019. The
applications called for the disclosure of any “Ongoing Research Support.” In his grant applications,
ZHENG disclosed ongoing research related to other NIH affiliated projects but did not disclose
his Chinese grants, 81671611, active 1/1/2017 through 12/31/2020, and 81871224, active 1/1/2019
through 12/31/2019. Further, as part of the annual review process, ZHENG submitted a Reporting
Period Progress Report (RPPR) regarding NIH grant RO] AR059103 on 4/8/2016, 3/13/17,
1/16/2019 and 1/15/2020. The RPPR, in Section D.2.c seeks information on “Changes in Other
Support.” In three of the four RPPRs, ZHENG disclosed changes to ongoing research related to
NIH projects, but in all four of the submissions, ZHENG did not disclose his active Chinese grants.
Based on a review of the timeframes of the four RPPR submissions noted above, the active Chinese
grants should have been captured. According to NIH, no RPPRs were submitted by ZHENG for
grant R61 AR073049.

27. Based on information from NIH, NIH grant R61 AR073049, in the amount of
approximately $382,881, was initially awarded to ZHENG, as the PI, through PSU Hershey
Medical Center, on or about 2/27/2018. The grant was subsequently submitted for a ‘Change of
Grantee Organization’ to OSU by ZHENG on or about 4/19/2019 due to his institution transfer.
The grant (7 R61 AR073049-03) was renewed and awarded to OSU on or about 7/30/2019, in the
amount of $307,788, and listed ZHENG as the PI. The projected start and end dates of the project
were on or about 4/20/2019 and 8/31/2019, respectively. No disclosure of foreign components,
foreign affiliation, or foreign funding was included with either the Change of Grantee

Organizations, renewal or in the original application.

11
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 13 of 36 PAGEID #: 13

28. Additionally, NIH reports that grant RO1 AR059103, in the amount of
approximately $364,500, was initially awarded to ZHENG, as the PI, through the University of
Southern California (USC), on or about 6/28/2010. The grant was subsequently submitted for a
‘Change of Grantee Organization’ to PSU by ZHENG on or about 8/13/2013, due to his institution
transfer, and was then submitted for another ‘Change of Grantee Organization’ by ZHENG on or
about 4/19/2019 due to his institution transfer to OSU. The grant (7 RO1 AR059103-10) was
renewed and awarded to OSU on or about 7/29/2019, in the amount of approximately $343,200,
and listed ZHENG as the PI. The projected start and end dates of the project were on or about
7/1/2010 and 2/28/2021, respectively. Other than on one occasion, when an untimely and
suspected incomplete disclosure was made via a Revision Application to grant renewal 2 RO1
AR059103-07, no disclosure of foreign components, foreign affiliation, or foreign funding was
included with either the Change of Grantee Organizations, renewals or in the original application.
Regarding the aforementioned Revision Application, a revision was submitted on 3/3/2016 for an
‘Administrative Supplement’ to 2 RO1 AR059103-07 that was originally submitted on 6/30/2014.
Included in the revision application, which was submitted 612 days after the original renewal
application, ZHENG listed in the ‘Ongoing Research Support’ portion of his “Biographical Sketch’
section that he was the PI for a Sun Yat-Sen University Key Project from 7/1/2014 — 6/30/2017.

29. As of the date of this Affidavit, NIH records indicate there is a grant application,
R01 ARO77009, with ZHENG listed as the PI that is pending review by NIH’s Integrated Review
Group (IRG). As part of the application, no disclosure of foreign components, foreign affiliations,

or foreign funding was provided by ZHENG.

12

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 14 of 36 PAGEID #: 14

Facts Indicating ZHENG’s Research Support from Foreign Governments or Entities

30. Based on open source information (https://fund.sciencenet.cn/project/440336), it
was revealed that funding from the NNSFC, via Approval Number 81671611, was awarded to Sun
Yat-Sen University (SYU), with ZHENG listed as the PM. The funding awarded was “60.00 Ten
Thousand yuan” and the research period was listed as 1/1/2017 through 12/31/2020. Based on my
training and experience, “60.00 Ten Thousand yuan” is the equivalent to 600,000 yuan
(approximately $86,419 USD as of 1/1/2017). Based on the aforementioned information,
Approval Number 81671611 included dates that overlapped with both NIH Awards R61
ARO073049 and ROI AR059103.

31. Based on open source information (https://fund.sciencenet.cn/project/492772), it
was revealed that funding from the NNSFC was awarded to SYU, with ZHENG listed as the PM
via Approval Number 81871224. The funding awarded was “57.00 Ten Thousand yuan” and the
research period was listed as 1/1/2019 through 12/31/2019. Based on my training and experience,
“37.00 Ten Thousand yuan” is the equivalent to 570,000 yuan (approximately $82,866 USD as of
1/1/2019). Based on the aforementioned information, Approval Number 81871224 included dates
that overlapped with both NIH Awards R61 AR073049 and RO1 AR059103.

32. Based on open source information (https://fund.sciencenet.cn/project/118204), it
was revealed that funding from the NNSFC was awarded to SYU, with ZHENG listed as the PM
via Approval Number 30728007. The funding awarded was “40.00 Ten Thousand yuan” and the
research period was listed as 1/1/2008 through 12/31/2010. Based on my training and experience,
“40.00 Ten Thousand yuan” is the equivalent to 400,000 yuan. Based on the aforementioned
information, Approval Number 30728007 included dates that overlapped with NIH Award RO1

ARO0S59103.

13

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 15 of 36 PAGEID #: 15

ZHENG’s Hundred and Thousand Talents Plan Participation

33. | Open source research of TAH’s Professor Home Page, viewed by Your Affiant on
5/8/2020 (www.zssy.com.cn:8080/professor/intro?id=258), revealed ZHENG’s professional titles
also include or have included, “Professor at Sun Yat-Sen University”, located in Guangzhou,
Guangdong Province, China; “Director, Clinical Immunology Center, Third Affiliated Hospital at
Sun Yat-Sen University”; “Expert of Thousand Talents Program”; and, “Full Professor (with
tenure) and Director, Autoimmunity Center, Penn State University Hershey Medical College”. Per
ZHENG’s OSU Biography Page, dated 7/31/2019, no affiliations were listed related to the
aforementioned titles.

34, In addition to his work at OSU, ZHENG has conducted work with and for various
institutions in China. According to the aforementioned Professor Home Page, which included a
bio about ZHENG, located on a website run by the TAH,
(www.zssy.com.cn:8080/professor/intro?id=258), viewed by Your Affiant on 5/8/2020, ZHENG
is listed as being a Professor with the Department of Clinical Immunology Center, as well as the
Director of the Clinical Immunology Center, and that his research focuses on the development and
function of regulatory T (Treg) cells in autoimmune diseases, GVHD and organ transplantation.

35. Open source research conducted on 8/19/2019 identified an article dated 3/9/2014,
titled, “The Third Affiliated Hospital of Sun Yat-Sen University, on the open recruitment of
leading talent, Professor Songguo Zheng, research assistarit” wherein ZHENG is identified as “a
leading talent of the ‘Hundred Talents Program’ (HTP) of SYU” and that ZHENG “publicly
recruited a research assistant at home and abroad for the work of scientific research laboratories
and international exchanges.” Further, an article dated 9/13/2018, titled, “Songguo Zheng —

Hanshi Xu joint group found that rheumatoid arthritis fibroblast-like synoviocytes invade secrets”

14

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 16 of 36 PAGEID #: 16

identified ZHENG as an “Expert of the National Thousand Talents Program of the China Central
Organization Department”.

36. In an article viewed by Your Affiant on 5/6/2020, via SYU’s Office of Scientific
Research and Development website (http://research.sysu.edu.cn/node/1778), ZHENG was
selected as one of six leaders included in the sixth batch of the Pearl River Talent Program (PRTP).
It is believed the sixth batch of the PRTP was selected in or around May 2017. In the
announcement, it was noted ZHENG’s research team name was “Clinical Immunology Precision
Diagnosis and Treatment Translational Medicine Innovation Team”, the research area was listed
as “Biotechnology and New Medicine” and the employer was listed as the “Third Affiliated
Hospital”. The PRTP was launched in 2009 and supports innovative talents and teams in the
Guangdong Province, China.

37, Based on open source research, conducted by Your Affiant on 5/8/2020, of SYU’s
Office of Scientific Research and Development -— Announcement web page
(http://research.sysu.edu.cn/notice) it appeared the announcement publication of article 1778
(noted above) had been removed, although the webpage (hitp://research.sysu.edu.cn/node/1778),
was still active. On 5/8/2020, Your Affiant reviewed the Announcement web page
(http://research.sysu.edu.cn/notice?page=5 1) and identified article 1777
(http://research.sysu.edu.cn/node/1777), which appears to be the article published immediately
before article 1778. Article 1777 is noted as being written on 5/11/2017 and appears to have been
published on 5/12/2017. Further, Your Affiant identified article 1779
(http://research.sysu.edu.cn/node/1779), which appears to be the article published immediately
after article 1778. Article 1779 was noted as being written on 5/8/2017 and appears to have been

published on 5/12/2017. Therefore, Your Affiant has reason to believe article 1778 was published

15

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 17 of 36 PAGEID #: 17

on or around 5/12/2017 indicating ZHENG was selected to the sixth batch of the PRTP in or around
May 2017.

38. In an article published on or around 11/24/2017, via a medical resource website
(www.kanyixue.com), titled, “Guangdong Zhongshan Third Hospital of Guangzhou Open
Recruitment Clinical Immunology Center Professor Zheng Songguo's research team”, it appeared
ZHENG was seeking to recruit six research assistants (four masters and two undergraduates) to
his Clinical Immunology Precision Diagnosis and Treatment Translational Medicine Innovation
Team to conduct research at TAH and its branches.

39. Based on my training, experience, and involvement in investigations related to the
PRC Government’s talent-recruitment activities, review of open-source reporting and other
materials, and conversations with other law enforcement officers, I have learned the following:

a. The Chinese Communist Party (CCP) is the ruling party of the People’s Republic
of China (PRC). The Central Committee of the Communist Party of China is a
political body that comprises the top leaders of the CCP and the State Council is
the chief administrative authority of the PRC.

b. In or around 2008, the PRC Government. launched a talent-recruitment program
officially known as the “Recruitment Program of Global Experts,” commonly
referred to as the “Thousand Talents Plan.” The Thousand Talents Plan (TTP) aims
to recruit overseas scientists, engineers, and other experts to work for businesses,
research institutes, and government agencies in China, with the goal of utilizing
these experts to further the PRC Government’s strategic national development

goals.

16

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 18 of 36 PAGEID #: 18

ce. TTP recruits typically sign contracts that detail the specific research the recruit will
perform or the business the recruit will develop in China. That contractual
obligation often resembles or even replicates the work the recruit performs or
performed for his or her U.S.-based or other overseas employer, thereby leveraging
the recruit’s knowledge and access to intellectual property obtained from U.S. and
foreign businesses, government laboratories, and research institutions.

d. According to China University of Mining and Technology’s website from 1/1/2017,
CTPs include four different types — Full Time/Business, Young Talents, Non-
Chinese and Part Time. The time frame requirements vary between the four types
but require a minimum of three to five years of service.

e. On or about 5/19/15, the State Council issued the PRC’s first ten year action plan
“Made in China 2025” which is a state-led program to further technological and
economic growth in China. As part of the plan, the PRC funds and directs the
acquisition of foreign technology and intellectual property. Included as one of the

ten key sectors of the “Made in China 2025” plan was bio-medicine.

ZHENG’s Misrepresentations and Omissions Regarding His Chinese Grants and
Involvement with the TAH and the PRTP Related to OSU’s COI Policies and NIH Grants

40. ZHENG has engaged in conduct that, based on training and experience, Your
Affiant respectfully submits supports a probable cause determination that ZHENG has violated
federal law that prohibits making materially false misrepresentations to law enforcement in
violation of 18 U.S.C. §§ 666 and 1001 — in particular with respect to his involvement with the
TAH and the PRTP. To this end, Your Affiant respectfully offers the following:

41. ZHENG is subject to conflicts of interest disclosures given his work at OSU, and

because of his grant application(s) to, and receipt of grant money from, NIH.

17
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 19 of 36 PAGEID #: 19

42, OSU has provided the following information from their official records, policies
and procedures:

43. | ZHENG has been a professor at OSU since in or around January 2019. With respect
to the time periods relevant to this Affidavit, ZHENG made his COI disclosures for 2018 and 2019
to OSU on or around 2/12/2019 and 4/16/2019, respectively, via the e~COI Disclosure portal. At
that time, OSU’s FCOI Policy, which was edited on 5/1/2018, and which was the FCOI Policy in
place at the time of ZHENG’s grant applications, required disclosure to OSU of external financial
interests that could be viewed as a conflict of interest between the professor and the University. In
both COI disclosures noted above, ZHENG completed disclosures related to OSU’s Office of
Research Compliance, their Office of University Compliance and Integrity and the OSU Wexner
Medical Center and self-approved that he had no significant financial interest that is related to
institutional responsibilities. Additionally, as noted in paragraph 19 above, ZHENG never filed
the required Paid External Consulting Approval Form and/or Conflict of Interest Form with OSU
regarding his CTP affiliation.

44, Regarding NIH:

a. Your Affiant reviewed 42 CFR 50, Subpart F, “Responsibility of Applicants for
Promoting Objectivity in Research for which PHS Funding is Sought” (FCOI Regulation) Section
50.604 which mandates that NIH-funded researchers disclose significant financial interests to their
institution (in ZHENG’s case, OSU), either at the time of application for PHS-funded research,
annually, or within 30 days of discovering or acquiring a new significant financial interest. Based
upon Your Affiant’s training and experiences, the institution is the conduit to disclosing this

information to NIH.

18
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 20 of 36 PAGEID #: 20

b. A review of NIH records reveals that on or about 4/19/2019, ZHENG submitted
electronically for a Change of Grantee Organization regarding an NJH federal grant in the United
States utilizing the NIH’s standard form to do so: SF 424, Application for Federal Assistance. The
proposed project dates associated with ZHENG’s application were 4/20/2019 through 8/31/2019.
The amount of funding ZHENG requested for this application was $307,788 for “Mesenchymal
Stem Cells Derived from Human Gingiva (GMSC) Inhibit Bone Erosion in Autoimmune Arthritis.”
Through this application, ZHENG was awarded a grant from the NIH, specifically NIH grant
Number 7 R61 AR073049-03.

c. Also, on or about 4/19/2019, ZHENG submitted electronically for a Change of
Grantee Organization regarding an NIH federal grant in the United States utilizing the NIH’s
standard form to do so: SF 424, Application for Federal Assistance. The proposed project dates
associated with ZHENG’s application were 4/20/2019 through 1/31/2021. The amount of funding
ZHENG requested for this application was $686,400 for “Therapeutic immunoregulation mediated
by TGF-beta-induced iTregs in autoimmune arthritis.” Through this application, ZHENG was
awarded a grant from the NIH, specifically NIH grant Number 7 RO1 AR059103-10.

d. Further, NIH records indicate that on or about 3/30/2020, ZHENG submitted
electronically for an NIH federal grant in the United States utilizing the NIH’s standard form to do
so: SF 424, Application for Federal Assistance. The proposed project dates associated with
ZHENG?’s application were 12/1/2020 through 11/30/2025. The amount of funding ZHENG
requested for this application was $1,950,000 for “Immune regulation and therapy in rheumatoid
arthritis.” As of the date of this affidavit, ZHENG’s application was still pending review.

e. As a standard part of the SF 424, Application for Federal Assistance, OSU’s

Authorized Representative, based upon information received from ZHENG, would have been

19

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 21 of 36 PAGEID #: 21

required to affirm the following: “By signing this application, I certify (1) to the statements
contained in the list of certifications* and (2) that the statements herein are true, complete and
accurate to the best of my knowledge. I also provide the required assurances* and agree to comply
with any resulting terms if I accept an award. I am aware that any false, fictitious or fraudulent
statements or claims may subject me to criminal, civil, or administrative penalties.” (Your Affiant
notes that, on the SF 424, the above-cited language is followed by a citation to “U.S. Code, Title
18, Section 1001”). |
45. With the above information as background, Your Affiant, based upon the following

and upon the information noted in this Affidavit, submits that there is probable cause to believe
that ZHENG has previously violated 18 U.S.C. § 1001. For example:

a. As explained in this Affidavit, ZHENG was listed as a leading talent of the HTP in
2014 and as a TIP participant via the PRTP at TAH in 2017, ZHENG likely would have begun
his TTP work sometime in 2017, based upon the recruitment article seeking research assistants to
join ZHENG’s team at TAH and its branches that was published on or around 11/24/2017. His
TTP work likely continued into 2020 or is still ongoing based upon the minimum three to five year
commitment per the China University of Mining and Technology’s website from 1/1/2017.

b. On or about 4/19/2019, ZHENG submitted a revision application regarding grant 7
R61 AR073049-03 for Federal Assistance from NIH with proposed project dates of 4/20/2019
through 8/31/2019, and projected funding of $307,788. Your Affiant is aware that, just as for an
initial NIH application, NIH revision applications require NIH-funded researchers to disclose
outside financial interests to their employing entity.

c. ZHENG’s renewal NIH application was granted on or around 7/30/2019.

20

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 22 of 36 PAGEID #: 22

d. On or about 4/19/2019, ZHENG submitted another revision application regarding
grant 7 ROJ AR059103-10 for Federal Assistance from NIH with proposed project dates of
4/20/2019 through 1/31/2021, and projected funding of $686,400. Your Affiant is aware that, just
as for an initial NIH application, NIH revision applications require NIH-funded researchers to
disclose outside financial interests to their employing entity.

e. ZHENG’s renewal NIH application was granted on or around 7/29/2019.

f. On or about 3/3/2020, ZHENG applied electronically for grant RO1 AR077009-
O1A1 for Federal Assistance from NIH with proposed project dates of 12/1/2020 through
1 1/30/2025, and projected funding of $1,950,000. Your Affiant is aware that, just as for renewal
or revision NIH applications, a first NIH application requires NIH-funded researchers to disclose
outside financial interests to their employing entity.

g. ZHENG’s NIH application, as of the date of the affidavit, is pending review.

h. At the time of submitting the new and revision applications, ZHENG had not
disclosed his employment as a TTP member to OSU, meaning that OSU and ZHENG both failed
to make the required disclosure to NIH of this issue.

i. ZHENG did not disclose his TAH or TTP affiliation to OSU in a timely or complete
manner. This non-disclosure is material because had the information been disclosed to OSU, OSU
would have been aware of the conflict of interest and would not have submitted any applications
to NIH via their portal. |

j. ZHENG was aware that making false statements or misstatements was against the
law because having completed several SF 424s for NIH grants, as documented above, ZHENG

¢

would have been aware of the Section 17 of the form which states, “...1 am aware that any false,

21

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 23 of 36 PAGEID #: 23

fictitious or fraudulent statements or claims may subject me to criminal, civil, or administrative

penalties.”

There is probable cause to believe evidence of the SUBJECT OFFENSES will be
found in the SUBJECT ACCOUNT.

46. There is probable cause to believe that evidence of the SUBJECT OFFENSES will
be found in the SUBJECT ACCOUNT because ZHENG provided the SUBJECT ACCOUNT to
OSU upon gaining employment with them in approximately January 2019 to utilize as his back-
up e-mail address for communications. Further, OSU reported in or around May 2020, after
ZHENG was alerted by OSU to the letter they received from NIH regarding NIH’s investigation,
and OSU restricted ZHENG’s access to his OSU email accounts, that ZHENG contacted OSU
utilizing the SUBJECT ACCOUNT. Further, based on an interview conducted by a Federal agent
on or about 5/23/2020 of YouQiu Xue, one of ZHENG’s research assistants at OSU, and
subsequent documents provided to the agent during that interview by XUE, the SUBJECT
ACCOUNT was provided as a method of contact for ZHENG on a Chinese grant application for
NNSFC grant 81671611 from approximately 2015.

VI. BACKGROUND INFORMATION REGARDING PROVIDER SERVICES

47, PROVIDER is the provider of the internet-based account(s) identified by
songguozheng2013@yahoo.com.

48. PROVIDER provides its subscribers internet-based accounts that allow them to
send, receive, and store e-mails online. PROVIDER accounts are typically identified by a single
username, which serves as the subscriber’s default e-mail address, but which can also function as
a subscriber’s username for other PROVIDER services, such as instant messages and remote photo

or file storage.

22

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 24 of 36 PAGEID #: 24

49. Based on my training and experience, I know that PROVIDER allows subscribers
to obtain accounts by registering on PROVIDER’s website. During the registration process,
PROVIDER asks subscribers to create a username and password, and to provide basic personal
information such as a name, an alternate e-mail address for backup purposes, 2 phone number, and
in some cases 2 means of payment. PROVIDER typically does not verify subscriber names.

50. Once a subscriber has registered an account, PROVIDER provides e-mail services
that typically include folders such as an “inbox” and a “sent mail” folder, as well as electronic
address books or contact lists, and all of those folders are linked to the subscriber’s username.
PROVIDER subscribers can also use that same username or account in connection with other
services provided by PROVIDER.°

51. In general, user-generated content (such as e-mail) that is written using, stored on,
sent from, or sent to a PROVIDER account can be permanently stored in connection with that
account, unless the subscriber deletes the material. For example, if the subscriber does not delete
an e-mail, the e-mail can remain on PROVIDER’s servers indefinitely. Even if the subscriber.
deletes the e-mail, it may continue to exist on PROVIDER’s servers for a certain period of time.

52. Thus, a subscriber’s PROVIDER account can be used not only for e-mail but also
for other types of electronic communication, including instant messaging and photo and video
sharing. Depending on user settings, user-generated content derived from many of these services
is normally stored on PROVIDER’s servers until deleted by the subscriber. Similar to e-mails,

such user-generated content can remain on PROVIDER’s servers indefinitely if not deleted by the

 

5 Here, Provider’s other services include e-mail, contact list, chat, and other services as noted generically above. It
provides the branded services Yahoo! groups (a listserve and bulletin board service, which users can opt into),
Yahoo! Messenger (an instant messaging service, which users can opt into), and Flickr (a photo storage and sharing
service, which users can opt into). Yahoo does not currently provide a standalone notes or document storage service,
but its smartphone application has designated “notes” and “documents” functions that operate through Yahoo's
email storage.

23

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 25 of 36 PAGEID #: 25

subscriber, and even after being deleted, it may continue to be available on PROVIDER’s servers
for a certain period of time. Furthermore, a PROVIDER. subscriber can store contacts, calendar
data, images, videos, notes, documents, bookmarks, web searches, browsing history, and various
other types of information on PROVIDER’ servers. Based on my training and experience, I know
that evidence of who controlled, used, and/or created a PROVIDER account may be found within
such computer files and other information created or stored by the PROVIDER subscriber. Based
on my training and experience, I know that the types of data discussed above can include records
and communications that constitute evidence of criminal activity.

53. Based on my training and experience, I know that providers such as PROVIDER
also collect and maintain information about their subscribers, including information about their
use of PROVIDER services. This information can include the date on which the account was
created, the length of service, records of log-in (i.e., session) times and durations, the types of
service utilized, the status of the account (including whether the account is inactive or closed), the
methods used to connect to the account (such as logging into the account via the provider’s
website), and other log files that reflect usage of the account. Providers such as PROVIDER also
commonly have records of the Internet Protocol address (“IP address”) used to register the account
and the IP addresses associated with other logins to the account. Because every device that
connects to the Internet must use an IP address, IP address information can help to identify which
devices were used to access the relevant account. Also, providers such as PROVIDER typically
collect and maintain location data related to subscriber’s use of PROVIDER services, including
data derived from IP addresses and/or Global Positioning System (“GPS”) data.

54. Based on my training and experience, I know that providers such as PROVIDER

also collect information relating to the devices used to access a subscriber’s account — such as

24

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 26 of 36 PAGEID #: 26

laptop or desktop computers, cell phones, and tablet computers. Such devices can be identified in
various ways. For example, some identifiers are assigned to a device by the manufacturer and
relate to the specific machine or “hardware,” some identifiers are assigned by a telephone carrier
concerning a particular user account for cellular data or voice services, and some identifiers are
actually assigned by PROVIDER in order to track what devices are using PROVIDER’s accounts
and services. Examples of these identifiers include unique application number, hardware model,
operating system version, Global Unique Identifier (“GUID”), device serial number, mobile
network information, telephone | number, Media Access Control (“MAC”) address, and
International Mobile Equipment Identity (“IMEI”). Based on my training and experience, I know
that such identifiers may constitute evidence of the crimes under investigation because they can
be used (a) to find other PROVIDER accounts created or accessed by the same device and likely
belonging to the same user, (b) to find other types of accounts linked to the same device and user,
and (c) to determine whether a particular device recovered during course of the investigation was
used to access the PROVIDER account.

55. PROVIDER also allows its subscribers to access its various services through an
application that can be installed on and accessed via cellular telephones and other mobile devices.
This application is associated with the subscriber’s PROVIDER account. In my training and
experience, I have learned that when the user of a mobile application installs and launches the
application on a device (such as a cellular telephone), the application directs the device in question
to obtain a Push Token, a unique identifier that allows the provider associated with the application
(such as PROVIDER) to locate the device on which the application is installed. After the applicable
push notification service (e.g., Apple Push Notifications (APN) or Google Cloud Messaging) sends

a Push Token to the device, the Token is then sent to the application, which in turn sends the Push

25

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 27 of 36 PAGEID #: 27

Token to the application’s server/provider. Thereafter, whenever the provider needs to send
notifications to the user’s device, it sends both the Push Token and the payload assdciated with the
notification (i.e., the substance of what needs to be sent by the application to the device). To ensure
this process works, Push Tokens associated with a subscriber’s account are stored on the provider’s
server(s). Accordingly, the computers of PROVIDER are likely to contain useful information that
may help to identify the specific device(s) used by a particular subscriber to access the subscriber's
PROVIDER account via the mobile application.

56. Based on my training and experience, I know that providers such as PROVIDER
use cookies and similar technologies to track users visiting PROVIDER’s webpages and using its
products and services. Basically, a “cookie” is a small file containing a string of characters that a
website attempts to place onto a user’s computer. When that computer visits again, the website
will recognize the cookie and thereby identify the same user who visited before. This sort of
technology can be used to track users across multiple websites and online services belonging to
PROVIDER. More sophisticated cookie technology can be used to identify users across devices
and web browsers. From training and experience, I know that cookies and similar technology used
by providers such as PROVIDER may constitute evidence of the criminal activity under
investigation. By linking various accounts, devices, and online activity to the same user or users,
cookies and linked information can help identify who was using a PROVIDER account and
determine the scope of criminal activity.

57. Based on my training and experience, I know that PROVIDER maintains records
that can link different PROVIDER accounts to one another, by virtue of common identifiers, such
as common e-mail addresses, common telephone numbers, common device identifiers, common

computer cookies, and common names or addresses, that can show a single person, or single group

26
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 28 of 36 PAGEID #: 28

of persons, used multiple PROVIDER accounts. Based on my training and experience, I also know
that evidence conceming the identity of such linked accounts.can be useful evidence in identifying
the person or persons who have used a particular PROVIDER account.

58. Based on my training and experience, I know that subscribers can communicate
directly with PROVIDER about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users. Providers such as PROVIDER typically retain records
about such communications, including records of contacts between the user and the provider’s
support services, as well records of any actions taken by the provider or user as a result of the
communications. In my training and experience, such information may constitute evidence of the
crimes under investigation because the information can be used to identify the account’s user or
users.

39. In summary, based on my training and experience in this context, I believe that the
computers of PROVIDER are likely to contain user-generated content such as stored electronic
communications (including retrieved and unretrieved e-mail for PROVIDER subscribers), as well
as PROVIDER-generated information about its subscribers and their use of PROVIDER services
and other online services. In my training and experience, all of that information may constitute
evidence of the crimes under investigation because the information can be used to identify the
account’s user or users. In fact, even if subscribers provide PROVIDER with false information
about their identities, that false information often nevertheless provides clues to their identities,
locations, or illicit activities.

60. As explained above, information stored in connection with an Provider account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

27
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 29 of 36 PAGEID #: 29

of, alternatively, to exclude the innocent from further suspicion. In my training and experience,
the information stored in connection with an Provider account can indicate who has used or
controlled the account. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant of a residence. For example, e-mail
communications, contact lists, and images sent (and the data associated with the foregoing, such
as date and time) may indicate who used or controlled the account at the relevant time. Further,
information maintained by the Provider can show how and when the account was accessed or used.
For example, as described below, Providers typically log the IP addresses from which users access
the e-mail account, along with the time and date of that access. By determining the physical
location associated with the logged IP addresses, investigators can understand the chronological
and geographic context of the Provider account access and use relating to the crime under
investigation. This geographic and timeline information may tend to either inculpate or exculpate
the account owner. Additionally, information stored at the user’s account may further indicate the
geographic location of the account user at a particular time (e.g., location information integrated
into an image or video sent via e-mail). Stored electronic data might also provide relevant insight
into the e-mail account owner’s state of mind as it relates to the offense under investigation. For
example, information in the Provider account may indicate the owner’s motive and intent to
commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,
deleting communications in an effort to conceal them from law enforcement).

61. Based on my training and experience, I know that evidence of who controlled, used,
and/or created a PROVIDER account may be found within the user-generated content created or
stored by the PROVIDER subscriber. This type of evidence includes, for example, personal

correspondence, personal photographs, purchase receipts, contact information, travel itineraries,

28
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 30 of 36 PAGEID #: 30

and other content that can be uniquely connected to a specific, identifiable person or group. In
addition, based on my training and experience, I know that this type of user-generated content can
provide crucial identification evidence, whether or not it was generated close in time to the offenses
under investigation. This is true for at least two reasons. First, people that commit crimes involving
electronic accounts (e.g., e-mail accounts) typically try to hide their identities, and many people
are more disciplined in that regard right before (and right after) committing a particular crime.
Second, earlier-generated content may be quite valuable, because criminals typically improve their
tradecraft over time. That is to say, criminals typically learn how to better separate their personal
activity from their criminal activity, and they typically become more disciplined about maintaining
that separation, as they become more experienced. Finally, because e-mail accounts and similar
PROVIDER accounts do not typically change hands on a frequent basis, identification evidence
from one period can still be relevant to establishing the identity of the account user during a
different, and even far removed, period of time.

VI. CONCLUSION

 

62. Based on the forgoing, |] request that the Court issue the proposed search warrant.
Because the warrant will be served on the Provider, which will then compile the requested records
at a time convenient to it, reasonable cause exists to permit the execution of the requested warrant
at any time in the day or night.

VI. REQUEST FOR SEALING

63. I further request that the Court order that all papers in support of this Application,
including the Affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 31 of 36 PAGEID #: 31

their premature disclosure may give targets an opportunity to flee/continue flight from prosecution,
tamper with or destroy evidence, change patterns of behavior, notify confederates, or otherwise

seriously jeopardize the investigation.

30
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 32 of 36 PAGEID #: 32

  

Respectful

 

/

Vincent Traul
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on_/l4y I 9, 2020:

rS
Asim
Honorable

UNITED STATES MAGISTRATE JUDGE

31

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 33 of 36 PAGEID #: 33

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Oath Holdings, Inc. account
identified by the e-mail address songguozheng2013@yahoo.com and which is stored at premises
owned, maintained, controlled, or operated by Oath Holdings Inc., a company that accepts

service of legal process at 701 First Avenue, Sunnyvale, California.

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 34 of 36 PAGEID #: 34

ATTACHMENT B
Particular Things to be Seized

I, Information to be disclosed by Oath Holdings Inc. (the “Provider”) to facilitate

execution of the warrant

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States, and including any e-mails, records, files, logs,
or information that has been deleted but is still available to the Provider, or has been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required to disclose the
following information to the United States for each account or identifier listed in Attachment A.
Such information should include the below-described content of the Subject Account for the time
period from account inception to the present:

1. The contents of all e-mails, opened or unopened, associated with the Subject
Account, including stored or preserved copies of e-mails sent to and from
the account, draft e-mails, the source and destination addresses associated
with each e-mail, the date and time at which each e-mail was sent, and the
size and length of each e-mail;

2. Any deleted e-mails, including any information described in subparagraph
“1.” above;

3. All records or other information regarding the identification of the Subject
Account, to include full name, physical address, telephone numbers and
other identifiers, records of session times and durations, the date on which
the account was created, the length of service, the IP address used to register
the account, log-in IP addresses associated with session times and dates,
account status, alternative e-mail addresses provided during registration,
methods of connecting, log files, and means and source of payment
(including any credit or bank account number);

4. All available IP history related to the Subject Account;
5. The types of service utilized;

6. All records or other information stored by an individual using the Provider
account, including address books, contact and buddy lists, calendar data,

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 35 of 36 PAGEID #: 35

pictures, videos and files. In addition, please provide the photos and videos
in their original file format, including EXIF information;

7. All records pertaining to communications between the Provider and any
person regarding the account, including contacts with support services and
records of actions taken;

8. All Provider chat archives stored on servers controlled by the Provider;
9. All location history data, search history and search queries issued;

10. A list of user accounts linked to the account by SMS, recovery e-mail,
secondary email, cookie or device; and

11. All privacy settings and other account settings.
I. Information to be seized by the United States

All information described above in Section I, including correspondence, records,
documents, photographs, videos, electronic mail, chat logs, and electronic messages, that
constitutes evidence of a crime, contraband, fruits of crime, or other items illegally possessed, or
property designed for use, intended for use, or used in committing violations of 18 U.S.C. § 666
(Theft or Bribery Concerning Programs Receiving Federal Funds) and 18 U.S.C. § 1001 (False
Statements), including, for each account or identifier listed on Attachment A, information
pertaining to the following matters, including attempting and conspiring to engage in the following
matters:

1, Credit card and other financial information including but not limited to bills
and payment records;

2. The identity of the person(s) who created or used the Subject Account,
including records that help reveal the whereabouts of such person(s);

3. Evidence indicating how and when the e-mail account was accessed or used,
to determine the geographic and chronological context of account access,
use, and events relating to the crime under investigation and to the e-mail
account owner;

4. Evidence indicating the e-mail account owner’s state of mind as it relates to
the crime under investigation;

 
Case: 2:20-mj-00391-CMV Doc #: 1 Filed: 05/29/20 Page: 36 of 36 PAGEID #: 36

5. Passwords and encryption keys, and other access information that may be
"necessary to access the account(s) or identifier(s) listed in Attachment B
and other associated accounts;

6. All records and documents pertaining to business or LLC registration
records;

7. The identity of the person(s) who communicated with the user ID about
matters relating to bio-technology/bio-medicine and/or any Chinese Talenit
Plan.
